Citation Nr: 1230749	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  10-28 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for lung cancer, to include as secondary to in-service ionizing radiation exposure and/or asbestos exposure. 


REPRESENTATION

Appellant represented by:	Patricia Glazek, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to February 1956 and from March 1956 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in August 2004 and September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In February 2011, the Veteran testified at a hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.

In a September 2011 decision, the Board denied entitlement to service connection for lung cancer, to include as secondary to in-service ionizing radiation exposure and/or asbestos exposure.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans' Claims (Court). 

In a March 2012 Order, the Court granted the parties' Joint Motion for Remand of the Board's September 2011 decision.  Pursuant to the actions requested in the March 2012 Joint Motion, the Court vacated the Board's decision and remanded the issue of service connection for lung cancer, to include as secondary to in-service ionizing radiation exposure and/or asbestos exposure, to the Board for readjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the Veteran is considered a radiation-exposed veteran, as the Board has determined he participated in a radiation-risk activity during service. 

2.  Lung cancer is recognized by VA as being a disease specific to radiation-exposed veterans.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for lung cancer on a presumptive basis as secondary to in-service ionizing radiation exposure are met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5103A, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As the Board's decision to grant entitlement to service connection for lung cancer herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).

For certain chronic disorders, such as malignant tumors, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  First, if a veteran exposed to radiation during active service later develops one of the diseases a listed in 38 C.F.R. § 3.309(d), a rebuttable presumption of service connection arises.  38 C.F.R. §§ 3.307, 3.309 (2011).  The diseases listed in 38 C.F.R. 3.309(d) are ones in which the VA Secretary has determined that a positive association with radiation exposure exists.  Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 C.F.R. § 3.309(d)(2) include many types of cancer, including lung cancer.  38 C.F.R. § 3.309(d) (2011).

A radiation-exposed veteran means either a veteran who while serving on active duty, or an individual who while a member of a reserve component of the Armed Forces during a period of active duty for training or inactive duty training, participated in a radiation-risk activity.  38 U.S.C.A. § 1112(c)(3)(A)(i),(ii); 38 C.F.R. § 3.309(d)(3)(i) (2011).

As noted above, the term radiation-risk activity includes onsite participation in a test involving the atmospheric detonation of a nuclear device (without regard to whether the nation conducting the test was the United States or another nation).  38 U.S.C.A. § 1112(c)(3)(B)(i); 38 C.F.R. § 3.309(d)(3)(ii)(A), (iii) (2011).

The term onsite participation means: (a) during the official operational period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test; (b) during the six month period following the official operational period of an atmospheric nuclear test, presence at the test site or other test staging area to perform official military duties in connection with completion of projects related to the nuclear test including decontamination of equipment used during the nuclear test.  38 C.F.R. § 3.309(d)(3)(iv)(A), (B) (2011).

Service connection may also be established if a radiation-exposed veteran develops a "radiogenic disease" (one that may be induced by ionizing radiation, either listed at 38 C.F.R. § 3.311(b) or established by competent scientific or medical evidence that the claimed condition is a radiogenic disease), if the VA Undersecretary for Benefits determines that a relationship, in fact, exists between the disease and the veteran's radiation exposure in service.  Lung cancer is considered to be a "radiogenic disease."  38 C.F.R. § 3.311(b)(2) (2011).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  

38 C.F.R. § 3.311 also provides instruction on the development of claims based on exposure to ionizing radiation, and does not refer to any other types of radiation exposure.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumption period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2) (2011).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2011).

The Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Direct service connection may be established by competent evidence establishing the existence of a medical nexus between the claimed condition and exposure to ionizing radiation during active service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section h (Dec. 13, 2005).

The guidelines in the M21-1 MR provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  The guidelines identify the nature of some asbestos-related diseases.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  See M21-1MR, IV.ii.2.C.9.b.

The M21-1MR also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  See M21-1MR, IV.ii.2.C.9.f.

Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Factual Background 

The Veteran contends that he currently suffers from lung cancer as a result of events incurred during his active military service, to include ionizing radiation or asbestos exposure.  

Service treatment records are void of any complaints, treatment, or diagnosis of lung cancer.  Recognition is give to the fact that these records show treatment for bronchitis, chest pain, and upper respiratory tract infections.  An October 1960 X-ray listed an impression of minimal bronchopneumonia, posterior basal segment of the left lobe.  In his September 1965 retirement examination report, the examiner noted that the Veteran did radioactive decontamination work in 1953 with no history of over exposure.     

Service personnel records included a record of the Veteran's military assignments, listing his duty titles as Aircraft Engine Maintenance Technician as well as Aircraft Maintenance Superintendent.  Additional records detailed that the Veteran's occupations prior to service were listed as Plumber's Helper and Filling Machine Operator for six months each.  It was further indicated that the Veteran had foreign service in Guam from July 1947 to July 1948 and in Japan from November 1948 to October 1951.  It was also noted that he was assigned to multiple weather reconnaissance squadrons in Alaska (Ladd Air Force Base), Texas (Biggs Air Force Base), New Mexico (Walker Air Force Base), and California (McClellan Air Force Base) during his periods of active service.

In his February 2004 claim, the Veteran asserted that he was required to work or fly in close proximity to nuclear weapons or to work with aircraft which measured fallout after nuclear weapons tests conducted by other countries.  He reported that he was twice removed from flight status because his dosimeter badge had registered high levels of radiation.  

Internet treatise information pertaining to nuclear-powered aircraft, aerial weather reconnaissance squadrons, thermonuclear bombs carried by B-36 aircraft, and radiological debris at McClellan Air Force Base was associated with the record.  In a February 2004 email, the Veteran indicated he was in contact with nuclear material, as planes he washed down with no protective equipment had a radiation hazard sign clearly visible near the aircraft.

Private treatment records from San Juan Regional Medical Center in Farmington dated from 1998 to 2002 were also associated with the record.  In September 1998, the Veteran developed substernal chest pain as well as shortness of breath and was found to have a spontaneous left pneumothorax.  During that same month, he underwent resection of the right upper lobe lung nodule after a pleural-based nodule was discovered in the right lung apex on CT guided biopsy.  Additional records showed findings of chronic obstructive pulmonary disease (COPD).  A November 1999 chest X-ray report listed an impression of status post resection of right upper lobe lung nodule since September 1998; new blunting of the right costophrenic angle; differential diagnosis includes old pleural thickening versus a pleural effusion; COPD; and no evidence of a pneumothorax.  A November 2001 pulmonary function test revealed moderate obstructive lung defect, lung volumes within normal limits, moderate decrease in diffusing capacity, and significant small airway obstruction. 

VA treatment records dated from 1998 to 2004 showed findings of carcinoma of the lung, COPD, severe emphysema with history of recent left-sided secondary spontaneous pneumothorax, and lung cancer status post right upper lobe resection for Stage IIB nonsmall cell lung cancer (NSCLC) in 1998.  Chest x-ray and CT scan reports dated from 1999 to 2004 showed stable findings with no recurrent disease.  In a September 2004 treatment record, the Veteran's VA physician noted that he would review literature and contact the patient representative regarding the Veteran's claim.  However, in a November 2004 telephone contact, the physician indicated that he called the Veteran regarding his request to write a letter on his behalf to VA concerning the relationship of ionizing radiation and cancer.  The physician indicated that he needed more information regarding the Veteran's specific exposures in order to write an accurate letter. 

In March 2004, the Veteran also submitted a completed Form RRAIS (JF), Radiation Risk Activity Information Sheet, detailing the circumstances of his in-service exposure to radiation.  He reported that he worked as a mechanic around, flew on, and washed aircraft with atomic weapons on board while stationed in Japan, New Mexico, and California.  It was further indicated that he worked on and flew with nuclear-powered aircraft as well as on reconnaissance aircraft that performed air sampling.  He commented that he used to smoke cigarette and pipe tobacco products with moderate usage. 

In order to confirm the Veteran's participation in a radiation-risk activity, the RO made a PIES request in April 2004, asking for verification of exposure to radiation, to include furnishing "DD 1141/records of exposure to radiation."  A response dated in May 2004 reflected that the document or information requested was not a matter of record. 

In a December 2004 letter, the Department of Energy sent the Veteran a copy of his radiation exposure history which indicated that there were no dosimeter or film badge records. 

In a January 2005 statement, the Veteran's spouse indicated that they were told by VA physicians that his diagnosed lung cancer was caused by ionizing radiation and was typical of damage caused by nuclear or solar radiation. 

In a February 2007 memorandum, the Department of the Air Force (Air Force Technical Operations Center) indicated that the information was provided in response to the Veteran's claim requesting a dose estimate for his participation in non-US nuclear debris collection activities.  It was confirmed that based on the military documentation provided that the Veteran did participate in an aerial sampling missions against 22 non-US tests.  His duty assignments were noted to include being in a ground crew and/or an air aircrew member.  It was indicated that the most conservative dose estimate based on military documentation would be provided with no adjustments made for protective equipment usage.  The Veteran may have been exposed to as much as 6.0 rem of ionizing radiation (deep dose) over the external surface of his body and to 0.29 rem of internal ionizing radiation.  The total effective dose equivalent (TEDE) of his external and internal dose was listed as approximately 6.29 rem.  The annual TEDE limit for occupationally exposed individuals was noted be 5 rem per year under 10 C.F.R. § 20.1201.  The Veteran's TEDE was noted to be calculated from a 9 year exposure period from 1950 to 1958.  It was concluded that the Air Force Technical Operations Center believed its search of classified records produced the best dose estimate available.  

In February 2008, the Director of Compensation and Pension Service sent a request to the VA Under Secretary for Health to review available records, prepare a dose estimate, and provide a medical opinion as to whether the Veteran's lung cancer resulted from exposure to radiation in service.  It was noted that the Veteran was exposed to ionizing radiation from age 20 to 28, developed lung cancer approximately 40 years later, had a 20-pack-year smoking history (none since 1965), and presented with an unremarkable family history.  Following service, he was noted to have worked as an aircraft mechanic, oil field worker, and in trucking.

In July 2008, VA Under Secretary for Health responded to the Director of Compensation and Pension's request for a dose estimate and medical opinion.  The Chief Public Health and Environmental Hazards Officer, L. R. D., M. D., noted the unavailability of the DD Form 1141 and acknowledged the Veteran's participation in multiple non-U.S. nuclear debris collection activities via air sampling missions between 1950 and 1958.  The physician noted that the Air Force Technical Applications Center reviewed the Veteran's classified mission records and determined (using the most conservative dose estimation procedures and based on the assumption that no respirator or other protective equipment was ever used) that the Veteran could have received as much as 6.0 rem of ionizing radiation (deep dose) over the external surface of his body and up to 0.29 rem of internal ionizing radiation.  The Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was utilized to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's lung cancer.  To maximize benefit of doubt, the internal ionizing radiation exposure dose was considered to have occurred solely from high energy (>250 kev) photons, the Veteran was classified as a former smoker who quit sometime in the 1960s, and the external dose was regarded to have occurred in a single exposure in 1950.  Those assumptions were noted to increase the likelihood for causation of cancer in the IREP calculation.  The computer software calculated a 99th percentile value for the probability of causation for the cancer of 7.06 %.  In view of the above, the physician's opinion was that it was unlikely the Veteran's lung cancer could be attributed to exposure to ionizing radiation in service.

VA Director of Compensation and Pension Service responded to the RO in June 2008 that based on the medical opinion above as well as a review of the evidence in its entirety there was no reasonable possibility that the Veteran's carcinoma of the lung was the result of radiation exposure in service.

In February 2008, the Veteran submitted a copy of testimony from a physician identified as R. B., M. D., before the United States Senate Committee on Veterans' Affairs.  In that document, the physician, a biometrician, indicated that both smoking and radiation are responsible for lung disease, finding that confirmation of a veteran smoking was not a reason to disallow eligibility and responsibility for medical care.  She noted that there was no scientific evidence that a limiting dose of radiation exists below which there was little or no risk of developing a cancer or other health problem.  She further highlighted that other research has supported including low dose exposure cancers in eligibility for medical programs.  It was noted that lung cancer in males with more than 2 rem exposure was increased (but not significantly) in a 1989 referenced study.  She concluded that it was a foolish and inhumane policy to prepare dose reconstructions, at considerable cost, in order to deny claims resulting from low dose exposures.  

During his February 2011 hearing, the Veteran asserted that his claimed lung cancer was related to in-service radiation exposure.  He discussed his in-service radiation exposure and post-service onset of lung cancer in 1998.

In an April 2011 written brief presentation, the Veteran's representative contended that the Veteran's current diagnosis of lung cancer was due to asbestos he was exposed to while on active duty, referencing a March 1994 instruction manual that included protocols to reduce asbestos on Air Force installations.  Based on that report, he indicated that one may conclude that the Veteran could have been exposed to asbestos while in serving in the Air Force prior to that instruction manual. 

In the March 2012 Joint Motion for Remand, it was noted that the Board failed to provide an adequate statement of reasons or bases for the September 2011 decision.  It was indicated that the Board did not adequately explain whether the Veteran met the criteria for consideration as a "radiation-exposed veteran" to invoke a presumption of service connection for his diagnosed lung cancer, pursuant to 38 C.F.R. § 3.309(1), (d)(2)(xx), (d)(3).  

Analysis

Based on a detailed review of the file, the Board finds that the Veteran, in fact, does qualify for service connection under 38 C.F.R. § 3.309.  As an initial matter, lung cancer is one of the cancers that is subject to presumptive service connection for radiation-exposed veterans.  As discussed above, the evidence clearly shows that the Veteran was diagnosed with lung cancer in 1998.  

The crux of the issue then becomes whether the Veteran can be considered a radiation-exposed veteran under that regulation based on the evidence of record.  38 U.S.C.A. §§ 1112(c) (West 2002); 38 C.F.R. §§ 3.307, 3.309(d) (2011).  

Under 38 U.S.C.A. § 1112(c)(3)(A)(i)(ii) and 38 C.F.R. § 3.309(d)(3)(i), a radiation-exposed veteran is a veteran who while serving on active duty participated in a radiation-risk activity.  In this case, the evidence clearly showed that the United States Air Force Technical Applications Center (AFTAC) confirmed that the Veteran did participate in aerial nuclear debris collection sampling missions with 22 non-US tests during the time period from 1950 to 1958 based on the military documentation provided and a search of classified records.  Parenthetically, the Board notes that the AFTAC is primarily responsible for researching participation of United States Air Force personnel in foreign nuclear testing.   

As noted above, the term radiation-risk activity includes onsite participation in a test involving the atmospheric detonation of a nuclear device (without regard to whether the nation conducting the test was the United States or another nation) and the term onsite participation includes performance of official military duties in connection with aircraft or other equipment used in direct support of the nuclear test.  Thus, the Board finds that the Veteran's participation in aerial nuclear debris collection sampling missions with 22 non-US tests constitutes a radiation-risk activity.  The Board is cognizant that the AFTAC did not specify whether any of the 22 missions were during the official operational period of a foreign atmospheric nuclear test or during the six month period following the official operational period of a foreign atmospheric nuclear test.  However, based on the sheer amount of verified air sampling missions from 1950 to 1958, the classified nature of the documentation, and the absence of any evidence to the contrary, the Board will resolve all doubt in the Veteran's favor and finds that he has met the criteria for a "radiation-exposed veteran" under 38 U.S.C.A. § 1112(c)(3) and 38 C.F.R. § 3.309(d)(3). 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's September 1965 retirement examination report also documented his involvement in radioactive decontamination work in 1953 with no history of over exposure.  In addition, the Veteran's assertions of in-service radiation exposure are consistent with the documented types of exposure discussed at length above.       

Based on the foregoing, the Board finds that entitlement to service connection for lung cancer on a presumptive basis under 38 C.F.R. § 3.309(d) has been established and the appeal is granted.


ORDER

Entitlement to service connection for lung cancer as secondary to in-service ionizing radiation exposure is granted. 


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


